Citation Nr: 1545031	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-41 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right foot cellulitis as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to a higher initial disability rating (or evaluation) for right lower extremity peripheral neuropathy, in excess of 0 percent from February 19, 2008 to April 30, 2009, in excess of 10 percent from April 30, 2009 to April 15, 2010, and in excess of 0 percent thereafter.

3.  Entitlement to a higher initial disability rating (or evaluation) for left lower extremity peripheral neuropathy, in excess of 0 percent from February 19, 2008 to April 30, 2009, in excess of 10 percent from April 30, 2009 to April 15, 2010, and in excess of 0 percent thereafter.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1965 to August 1968, and from October 1968 to October 1974.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The evidence shows that the Veteran reported that he last worked full-time on July 9, 2010, and a TDIU has been awarded effective from July 10, 2010 to April 3, 2013, and effective from April 8, 2015.  During the period from April 3, 2013 to April 8, 2015, the Veteran is in receipt of a combined 100 percent rating.  Consequently, as the Veteran either has a combined 100 percent schedular rating or a TDIU for the entire rating period, no TDIU is raised at any time during the rating period at issue.


FINDINGS OF FACT

1.  On May 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal regarding the issue of entitlement to service connection for right foot cellulitis as secondary to diabetes mellitus type II is requested.

2.  For the entire rating period, peripheral neuropathy of the right and left lower extremities is manifested by symptoms of decreased sensation, absent knee and ankle reflexes at times, and pain, numbness, and paresthesia in the lower legs, feet, and ankles, with no motor or muscle deficits.  


CONCLUSIONS OF LAW

1.  Regarding the issue of entitlement to service connection for right foot cellulitis as secondary to diabetes mellitus type II, the criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for peripheral neuropathy of the right lower extremity have been met for the period from February 19, 2008 to April 30, 2009, and from April 15, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for peripheral neuropathy of the left lower extremity have been met for the period from February 19, 2008 to April 30, 2009, and from April 15, 2010, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

5.  The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals of Service Connection for Right Foot Cellulitis Issue

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

At the May 2015 Board hearing, the Veteran stated that he wanted to withdraw the service connection appeal for right foot cellulitis as secondary to the diabetes mellitus type II.  The Veteran also submitted written statements requesting to withdraw the appeal for the issue of service connection for right foot cellulitis.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the service connection appeal for right foot cellulitis as secondary to diabetes mellitus type II, and will be dismissed.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeal for diabetic peripheral neuropathy of the left and right lower extremities, the Veteran is challenging the initial disability ratings (which are staged ratings) assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in June 2008, March 2009, June 2011, and July 2015.  The collective examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeal.  The VA examiners considered an accurate history of the lower extremity peripheral neuropathy as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life, and performed a thorough examination of the Veteran; therefore, the VA examiners had adequate facts and data regarding the history and condition of the lower extremity peripheral neuropathy when evaluating the severity of the disability.  There is neither allegation nor indication that there has been a material change in condition since the July 2015 VA examination.  For these reasons, the Board finds that the collective medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing in May 2015, the VLJ posed several questions in order to elicit testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected left and right lower extremity peripheral neuropathy, and to help differentiate service-connected peripheral neuropathy symptoms from non-service-connected restless leg syndrome, swelling, and pain.  As the Veteran testified at length regarding other relevant symptoms and impairment, guided by the representative, further advice or questions by the VLJ were not necessary.  The VLJ agreed to hold the record open for 90 days after the hearing to allow additional time to submit evidence (i.e., Disability Benefits Questionnaire completed by the Veteran's medical provider) in support of the initial rating appeal.  No such evidence was received.  There is also of record competent medical evidence and other lay evidence of record regarding the frequency, duration, and severity of the service-connected peripheral neuropathy disabilities.  For this reason, there is no missing or overlooked evidence regarding symptoms and impairment to rate the lower extremity peripheral neuropathy disabilities.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Right and Left Lower Extremity Peripheral Neuropathy

In the June 2008 rating decision, the RO, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremities with noncompensable (i.e., 0 percent) ratings for each lower extremity effective from February 19, 2008 (i.e., the date of receipt of the claim).  The RO assigned a zero percent (i.e., noncompensable) rating for each lower extremity on the basis that there was no evidence of mild, incomplete paralysis below the knee.  

Within the one-year appeal period for the June 2008 rating decision, additional evidence was received that demonstrated mild peripheral neuropathy for the left and right lower extremity.  See, e.g., the December 2007 private treatment record received on December 8, 2008 (noting that lower extremity electromyogram and nerve conduction studies were abnormal and suggestive of mild diffuse sensory motor polyneuropathy).  Because the evidence demonstrating mild peripheral neuropathy of the left and right lower extremities and received within the one-year appeal period constitutes new and material evidence, the June 2008 rating decision did not become final, so the Board finds that the entire initial rating period beginning on February 19, 2008 is on appeal.  38 C.F.R. § 3.156(b) (2015).  

Peripheral neuropathy for the right and left lower extremity is each rated at 0 percent from February 19, 2008 to April 30, 2009, at 10 percent from April 30, 2009 to April 15, 2010, and at 0 percent thereafter.  For the period from April 30, 2009 to April 15, 2010, peripheral neuropathy of the right and left lower extremities is rated under the rating criteria found at 38 C.F.R § 4.124a, DC 8520, as a condition analogous to a disease of the sciatic nerve.  For the remaining portions of the initial rating period (i.e., from February 19, 2008 to April 30, 3009, and from April 15, 2010, forward), peripheral neuropathy of the right and left lower extremities is considered a noncompensable complication of diabetes that is part of the diabetic process, and is encompassed in the 20 percent rating for diabetes mellitus type II under the rating criteria found at 38 C.F.R. § 4.119, DC 7913.  See Note (1) to DC 7913 (providing that noncompensable complications be considered part of the diabetic process under DC 7913).  

During the course of the appeal, the RO awarded a 10 percent rating under DC 8520 for each lower extremity based on symptoms of pain and tingling in the feet and lower legs, which were determined, by analogy, to be consistent with a disease of the sciatic nerve with mild, incomplete paralysis below the knee.  See June 2010 rating decision; see also Note (1) to DC 7913 (providing that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Although the RO then noted that the symptoms were attributable to service-connected L5-S1 radiculopathy of the right and left lower extremities, the record shows that the Veteran has complained of the same symptoms throughout the course of the appeal (i.e., pain, numbness, and paresthesia of the bilateral feet and lower legs), and the same symptoms have been attributed to various etiologies by competent medical professionals throughout the course of the appeal (i.e., service-connected L5-S1 radiculopathy, service-connected diabetic peripheral neuropathy of the lower extremities, and/or nonservice-connected venous insufficiency).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Service connection was already in effect for peripheral neuropathy of the lower extremities associated with diabetes mellitus type II when the RO granted the 10 percent rating under DC 8520 from April 30, 2009 to April 15, 2010 based on symptoms of pain and tingling in the feet and lower legs that had then been attributed to L5-S1 radiculopathy; however, these symptoms are in the same anatomical location, act on the same nerves, result in the same functional impairment, and are rated under the same diagnostic criteria as the lower extremity peripheral neuropathy symptoms (when compensable).  Because peripheral neuropathy of the lower extremities was rated at 0 percent (i.e., noncompensable) under DC 7913 at the time that the 10 percent rating for L5-S1 radiculopathy was awarded, and separate ratings based on the same symptoms is prohibited under 38 C.F.R. § 4.14, the Board finds that the 10 percent rating from April 30, 2009 to April 15, 2010 under DC 8520, which was granted in the June 2010 rating decision, was actually a grant of a higher initial rating for peripheral neuropathy of the bilateral lower extremities; therefore, for that portion of the rating period (i.e., from April 30, 2009 to April 15, 2010), the Board will consider whether the disability picture associated with the lower extremity peripheral neuropathy more closely approximates the criteria for a rating in excess of 10 percent.  

DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the criteria for a rating of 10 percent under DC 8520 have been approximated for the portions of the rating period from February 19, 2008 to April 30, 2009, and from April 15, 2010.  Throughout the entire rating period, there was decreased sensation in the bilateral lower legs, feet, and ankles, and absent knee and ankle reflexes were demonstrated bilaterally at times; however, no motor or muscle deficits were shown for either lower extremity.  See, e.g., March 2009 VA examination report (noting absent knee and ankle reflexes); July 2015 VA examination report (noting decreased sensation only in the bilateral L5 and S1 dermatomal distributions).  Because the evidence shows that peripheral neuropathy of the lower extremities is manifested by some loss of reflexes and some sensory disturbance bilaterally, to include frequent pain, numbness, and paresthesia in the lower legs, feet, and ankles without muscle or motor deficit demonstrated for either lower extremity, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for both lower extremities, and the criteria for a 10 percent rating under DC 8520 for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity have been met for the periods from February 19, 2008 to April 30, 2009, and from April 15, 2010, forward.

A rating in excess of 10 percent under DC 8520 for peripheral neuropathy of either lower extremity is not warranted for any period.  With the exception of absent reflexes shown in the lower extremities at times, symptoms present in the lower extremities are sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Although the July 2015 VA examiner noted moderate symptoms of pain, paresthesias and/or dysesthesias, and numbness, and also described the severity of the impairment due to such symptomatology as moderate, the demonstrated muscle strength for the hips, knees, ankles, and great toes were normal at the July 2015 VA examination.  Also, at the July 2015 VA examination, the knee and ankle reflexes were normal, and decreased sensation was only in the bilateral L5 and S1 dermatomal distribution with normal sensation demonstrated in the right and left upper anterior thigh and thigh/knee.  In consideration thereof, the Board finds that, because the lower extremity peripheral neuropathy symptoms are largely sensory with only some loss of knee and ankle reflex noted in the lower extremities at times (with normal knee and ankle reflexes at other times), service-connected peripheral neuropathy the right and left lower extremities is no more than mild in degree and does not more nearly approximate a rating based on moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds that a rating in excess of 10 percent is not warranted under DC 8520, 8620, or 8720 for peripheral neuropathy in either the right or left lower extremities for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8520, 8620, and 8720, specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the sciatic nerves.  The manifestations of peripheral neuropathy of the lower extremities (i.e., decreased sensation, decreased reflexes, and pain, numbness, and paresthesia in the lower legs, feet, and ankles without motor or muscle deficit) approximate mild, neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (2015) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lower extremity peripheral neuropathy disabilities, and referral for consideration of an extraschedular rating is not warranted. 

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or unusual disability picture; therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary on that basis.  
38 C.F.R. § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

The appeal for service connection for right foot cellulitis as secondary to diabetes mellitus type II is dismissed.

An initial disability rating of 10 percent for right lower extremity peripheral neuropathy from February 19, 2008 to April 30, 2009 is granted; an initial rating in excess of 10 percent from April 30, 2009 to April 15, 2010 is denied; and an initial rating of 10 percent from April 15, 2010 is granted.

An initial disability rating of 10 percent for left lower extremity peripheral neuropathy from February 19, 2008 to April 30, 2009 is granted; an initial rating in excess of 10 percent from April 30, 2009 to April 15, 2010 is denied; and an initial rating of 10 percent from April 15, 2010 is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


